TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00699-CV


Anne Ashmun, the City of Austin, Neighbors Organized to Protect the Environment, Inc.,
and John Sikoski, Appellants

v.

Texas Commission on Environmental Quality and KBDJ, L.P., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-05-004217, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R
PER CURIAM

		Anne Ashmun has filed an unopposed motion for voluntary dismissal of her appeal. 
We grant the motion and dismiss Ashmun's appeal.  This appeal will continue under the same cause
number and is restyled as The City of Austin, Neighbors Organized to Protect the Environment, Inc.,
and John Sikoski v. Texas Commission on Environmental Quality and KBDJ, L.P.
		It is ORDERED July 17, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop